In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Affidavit under 37 CFR 1.130.
The Affidavit under 37 CFR 1.130 filed 11/6/20 has been considered and found to be sufficient to overcome the previously applied claim rejections based on the Hautala reference by disqualifying it from being applicable prior art. Accordingly, the Examiner has updated the prior art search and applied new grounds of rejections, including rejections under 35 USC 102 based on a reference by Her et al (US 2020/0365379 A1).

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
As was noted in the Office Action of 8/6/20, claims 6 and 14 each recite the limitation “the etch stop layer” in which the article “the” causes an insufficient antecedent basis issue and is a typographical error. For the purposes of this Action, the limitation is interpreted as “an etch stop layer”. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Her et al (US 2020/0365379 A1).
Regarding claim 1, Her discloses (Fig. 5; para. 0064) a waveguide structure, comprising (see annotated Fig. 5 below): 
a substrate (a plate-shaped light guide that confines and guides light; “a diffraction grating light guide plate” at para. 0064) having a grating layer (top layer) thereon (Fig. 5; “a substrate in which a diffraction grating pattern is formed by using a plasma etching method” at para. 0091), wherein a wedge-shaped structure is formed in the grating layer (annotated Fig. 5 below), the wedge-shaped structure having: 
a first end (e.g., the right end in annotated Fig. 5); 
a second (left) end; and 
a depth (as identified in annotated Fig. 5), wherein the depth changes (decreases) from the first (right) end to the second (leftt) end (as seen in Fig. 5); and 
a plurality of channels (etched grooves) formed in the grating layer, each channel partially defining a portion of a plurality of grating structures (individual grates), wherein a depth of the plurality of grating structures (equal to the depth of the wedge-shaped structure) changes 

    PNG
    media_image1.png
    466
    986
    media_image1.png
    Greyscale

Annotated Fig. 5.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colburn et al (US 2019/0324202 A1).
Regarding claim 1, Colburn discloses (the final/bottom structure in Fig. 3C; para. 0034) a waveguide structure, comprising (see annotated Fig. 3C below): 
a substrate (optical waveguide 366) having a grating layer 372 thereon (Fig. 3C), wherein a wedge-shaped structure is formed in the grating layer (annotated Fig. 3C below), the wedge-shaped structure having: 
a first end (e.g., the left end in annotated Fig. 5); 
a second (right) end; and 

a plurality of channels (micro grooves/trenches) formed in the grating layer, each channel partially defining a portion of a plurality of grating structures (individual grates, each grate defined by adjacent trenches), wherein a depth of the plurality of grating structures changes (decreases) from the first (left) end to the second (right) end defined by the wedge-shaped structure (Fig. 3C).  

    PNG
    media_image2.png
    537
    1322
    media_image2.png
    Greyscale


Annotated Fig. 3C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 5, 7 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn.
Regarding claims 2 – 4, Colburn does not limit the disclosed wedge-shaped structure to any particular shape and at the very least renders obvious that the depth of the wedge-shaped structure can change either linearly from the first end to the second end (similarly to the left portion of the wedge-shaped structure in Fig. 3C) or non-linearly, e.g., by oscillating from the first end to the second end (as in the entire wedge-shaped structure in Fig. 3C). All these shapes “… the process 700 adjusts the shape, refractive index, height and/or duty cycle of the optical grating allowing for full control of the brightness, uniformity, field-of-view, and efficiency of an image light projected to a user's eye” at para. 0079, emphasis added). 
It is also noted that it has been further held by the courts that a change in shape, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed profiles/shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015], Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
Regarding claim 8, Colburn discloses (the final/bottom structure in Fig. 3C; para. 0034) a waveguide structure, comprising (see annotated Fig. 3C above): 
a substrate (optical waveguide 366) having a grating layer 372 thereon (Fig. 3C);
a wedge-shaped structure is formed in the grating layer (annotated Fig. 3C above), wherein the wedge-shaped structure has a depth (as identified in annotated Fig. 3C) that changes in at least a first direction (the X/horizontal direction, as identified in annotated Fig. 3C) and a second direction (the Z direction which is perpendicular to the plane of Fig. 3C) that defines a three-dimensional shape: indeed, Colburn expressly teaches that “… the structure may include a plurality of pillars (or rows in a 1D case) that each have a respective height measured from the substrate. And at least one, and generally more than one pillar, has height that is different from at least one other pillar of the plurality of pillars” (para. 0034) and, therefore, considers a three-dimensional shape formed by a plurality “… the process 700 adjusts the shape, refractive index, height and/or duty cycle of the optical grating allowing for full control of the brightness, uniformity, field-of-view, and efficiency of an image light projected to a user's eye” at para. 0079, emphasis added). 
The waveguide structure of Colburn further comprises a plurality of channels (micro grooves/trenches) formed in the grating layer, each channel partially defining a portion of a plurality of grating structures (individual grates, each grate defined by adjacent trenches). As detailed above, Colburn considers a three-dimensional shape formed by a plurality of pillars of different heights and at the very least renders obvious that the pillar heights can change along one or both of the first direction (the X direction) and the second direction (the Z direction) as a matter of suitable/workable design/shape choices in order to design/produce a corresponding variety of grating reflection spectra that can meet a variety of application requirements (desired reflection spectra), as contemplated by Colburn (“… the process 700 adjusts the shape, refractive index, height and/or duty cycle of the optical grating allowing for full control of the brightness, uniformity, field-of-view, and efficiency of an image light projected to a user's eye” at para. 0079, emphasis added).  
As a relevant comment, it is noted that Fig. 3C shows that both the depth of the wedge-shaped structure and the depth of the grating structures/grates change along at least the first direction (the X direction) to form a 1D grating structure for diffracting light along directions lying within one plane (the plane of Fig. 3C). It would be obvious to a person of ordinary skill in the art that both the depth of the wedge-shaped structure and the depth of the grating both the first direction (the X direction) and the second direction (the Z direction) so that a 2D grating structure is formed for diffracting light along directions within a partial cone (rather than a plane for a 1D grating).
Regarding claims 9 – 11, Colburn does not limit the shape of the top surface of the disclosed wedge-shaped structure to any particular 2D shape and at the very least renders obvious that the wedge-shaped structure can have a saddle-point shape, an elliptic paraboloid shape with positive curvature, or an elliptic paraboloid shape with negative curvature. All these shapes are suitable/workable design choices and have a corresponding variety of grating reflection spectra that can meet a variety of application requirements (desired reflection spectra), as contemplated by Colburn (“… the process 700 adjusts the shape, refractive index, height and/or duty cycle of the optical grating allowing for full control of the brightness, uniformity, field-of-view, and efficiency of an image light projected to a user's eye” at para. 0079, emphasis added). 
It is also noted that it has been further held by the courts that a change in shape, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed profiles/shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015], Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
Regarding claims 5 and 13, Colburn states that the grating structures (individual grates) can each have a depth in a range from a “few hundred nanometers to a few microns” (“The gray-scale photomask is used to fabricate optical gratings with different etch depths (e.g. few hundred nanometers to a few microns)” at para. 0021). The range at least overlaps with the recited range and, hence, a prima In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Colburn certainly recognizes the depth of the grating structures as a result-effective parameter. 
Regarding claims 7 and 12, Colburn states that the grating layer (identified as 372 in Fig. 3C and directly corresponding to the etch-compatible film” in Figs. 7 and 8) can be formed of “silicon containing materials” (e.g. SiO2, Si3N4, SiON, SiC)” (para. 0027). SiO2, Si3N4, and SiON are each an optically transparent material having a refractive index of about 1.3 or higher (e.g., a reflective index of about 1.45 for SiO2).  
Alternatively or additionally, the Examiner takes official notice that it is well known in the art that an optical grating for/on an optical waveguide is commonly made of an optically transparent material with a sufficiently high refractive index (commonly above 1.3) in order to efficiently couple light in and out of the waveguide.   
Regarding claims 15 and 16, Colburn teaches (Figs. 7 and 8; para. 0073 – 0088; claims 15 – 20) an embodiment of a method of forming a waveguide structure comprising (with reference to Fig. 7): 
forming a wedge-shaped structure (at step 710) in a grating layer (corresponding to the “etch-compatible film” in the topmost drawing in Fig. 7 which can have a variety of shapes, including a wedge shape as a suitable/workable design choice illustrated in Fig. 3C for a grating layer 372); 
forming a photoresist layer 715 over the grating layer (at step 720, as shown in the 3rd drawing in Fig. 7);  
patterning the photoresist layer 715 (at step 730, as shown in the 4th drawing in Fig. 7); and
forming a plurality of grating structures (with heights 755,760,765) in the grating layer (at steps 740 and 750, as shown in the last two drawings in Fig. 7).
While the process embodiment in Fig. 7 uses a single photoresist layer 715 for both planarization (at step 720) and patterning (at step 730), the embodiment in Fig. 8 shows that a photoresist stack 815,825 can be used, the photoresist stack 815,825 comprising an optical planarization layer 815 (formed at step 820) and a photoresist layer 825 (formed at step 830). It would be obvious to a person of ordinary skill in the art that the single photoresist layer 715 can be replaced by a photoresist stack 815,825 so that planarization is accomplished by a separate planarization layer 815 and a photoresist layer 825 is disposed on a planarized top surface of the planarization layer 815 (as shown at step 830 in Fig. 8) and has an improved uniformity of its thickness. As a result, spatial features of a patterned photoresist layer 825 (at step 835 in Fig. 8) can be more accurately reproduced (without distortions that would otherwise be caused by an uneven top surface of the grating layer).
grayscale lithography, the latter employing a gray-scale photoresist 332 that is exposed through a gray-scale mask 342 and subsequently used a gray-scale/variable-thickness etch mask that is etched to produce a wedge-shaped structure 358 (step 360 in Fig. 3C). It would be obvious to a person of ordinary skill in the art that the wedge-shaped structure in Fig. 7 can be formed by using grayscale lithography, as a suitable/workable processing technique that can produce a profiled (e.g., wedge-shaped) structure, as intended as Colburn.
Finally, while Fig. 7 does not detail how the photoresist layer 715 is patterned (at step 730), Fig. 3A shows that a hardmask 306 can be used in conjunction with a photoresist layer 304 in order to pattern it (as shown at steps 310 – 325). It would be obvious to a person of ordinary skill in the art that the photoresist layer 715 in Fig. 7 can be patterned by using a hardmask. 
Thus, the teachings/embodiments in Colburn render obvious a modified embodiment, the latter comprising the steps of:
forming a wedge-shaped structure in a grating layer (corresponding to the “etch-compatible film” in the topmost drawing in Fig. 7 which can have a variety of shapes, including a wedge shape as a suitable/workable design choice illustrated in Fig. 3C for a grating layer 372) using grayscale lithography (according to Figs. 3B and 3C); 
forming a hardmask (according to Fig. 3A) and a photoresist stack 815,825 over the grating layer (according to 4th drawing in Fig. 8 wherein the complete structure 830 comprises a photoresist stack 815,825 formed over the grating layer), the photoresist stack comprising 815,825 an optical planarization layer 815 and a photoresist layer 825; and  
etching the photoresist stack 815,825 (at least the planarization layer 815 is etched, e.g., by reactive ion etching; para. 0086); and

Regarding claims 17 – 20, Colburn teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 – 4 respectively.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colburn in view of Ehbets et al (US 6,545,808 B1).
Regarding claims 6 and 14, Colburn teaches (Figs. 7 and 8; para. 0073 – 0088; claims 15 – 20) that the grating structures (having different heights 755,760,765 and disposed on the substrate/waveguide, as shown in the bottommost drawing in Fig. 7) are formed by etching the grating layer (“etch-compatible film”) through a photoresist mask (a photoresist pattern 715) in structures 730 and 740). While Colburn does not expressly state that an etch stop layer can additionally be comprised, etch stop layers are well known in the art. For example, Ehbets discloses (Fig. 4; 7:58 – 8:8) a structure 15 comprising a plurality of grating structures 19 formed on a substrate 17 and an intervening etch stop layer 25.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the structure of Colburn can additionally comprise, in accordance with the teachings of Ehbets, an etch stop layer so that it would protect the substrate/waveguide from being etched (Figs. 7E and 7F; 11:10 – 12 of Ehbets).
In the structure of the Colburn – Ehbets combination, each grating structure is oriented at an angle of about 0 degrees relative to a plane that is normal to a (top) surface of the etch stop layer (Figs. 7 and 8 of Colburn; Fig. 4 of Ehbets). The angle of 0 degrees is within the recited angle range and, hence, a prima facie case of obviousness exists (MPEP 2144.05).  
Additionally, the Examiner takes official notice that grating with grates slated at non-zero angles are also well known in the art. They would be an obvious design choice to a person of ordinary skill in the art and can be optimized to have certain/desired reflection spectra (angular and spectral) that may be not achievable with zero-angle grates.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,481,565 B2	Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896